CRIST, Judge.
Wife appeals from dissolution decree of her childless second marriage, challenging both the division of marital property and the lack of an award of maintenance. We affirm.
Wife first asserts error in the failure of the trial court to specifically list the value of each item of marital property. There was evidence in the record of the value of the marital property and wife did not ask the trial court to set out the values in the decree. She is not now in a position to protest. Fastnacht v. Fastnacht, 616 S.W.2d 98, 102 (Mo.App.1981).
Wife also complains about the trial court’s order of immediate sale of the marital home, with her to receive $14,000.00 off the top and one-half of the balance of the proceeds. She argues instead that she should have been awarded a percentage of the proceeds rather than a fixed sum. In fact, wife was awarded a percentage of the proceeds, albeit after $14,000.00 from the sale was awarded to her first. Wife has not been disserviced by such an allocation. See Smith v. Smith, 561 S.W.2d 714, 719 (Mo.App.1978) and In re Marriage of Schwartzkopf, 624 S.W.2d 23, 25 (Mo.App.1981).
Further, wife claims she should have obtained a larger share of the allocation of marital assets, even though she received over one-half of the distribution. We discern no abuse of discretion on the part of the trial court in the division of marital property. Section 452.330, RSMo.1978. In re Marriage of Dopuch, 587 S.W.2d 297, 298 (Mo.App.1979). See also, Forsythe v. Forsythe, 591 S.W.2d 222, 223 (Mo.App.1979).
Finally, wife argues the trial court erred in not awarding her periodic maintenance. A trial court has broad discretion in this area. Abuse of its discretion must clearly and convincingly appear. In light of the fact that wife was a healthy, thirty-six year old licensed realtor with work experience, the denial of an award of maintenance was not an abuse of discretion. In re Marriage of Pate, 591 S.W.2d 384, 391 (Mo.App.1979).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and SNYDER, J., concur.